Case 2:20-cv-04411-MCA-AME Document 42 Filed 05/07/21 Page 1 of 2 PageID: 418




                                                                                            JOSEPH A. BAHGAT
                                                                                            Managing Attorney

                                                                                            +1 732 733 2396
                                                                                            joe@privacyfirm.law
                                                                                            !


                                                                                            P.O. Box 37635 Ste. 70354
                                                                                            Philadelphia PA 19101-0635

      7 May 2021

      BY CM/ECF

      The Honorable André M. Espinosa
      Martin Luther King Jr. U.S. Courthouse
      Courtroom 2D
      50 Walnut Street
      Newark, New Jersey 07101-3595

      Re:     Pemberton v. Twp. of Edison, et al., No. 2:20-cv-04411
              Request to Strike ECF No. 41 from the Docket

      Dear Judge Espinosa:

      I am writing on behalf of plaintiﬀ Crista Pemberton, in response and objection to
      the unsolicited and unauthorized letter to the court (ECF No. 41), which was filed
      by my adversary earlier today. The instructions in Your Honor’s recent, May 5,
      2021 text order were crystal clear: “[T]he parties shall file a joint letter, not to
      exceed 5 pages double-spaced, concisely identifying the issues of their dispute
      and each party's position as to the issue.” Although the letter submitted by Alan
      J. Baratz, counsel for the defendant Township of Edison was indeed five pages and
      double-spaced,1 it presents the unilateral and self-serving positions of only the
      defendant, and is therefore in direct violation of the court’s very clear and explicit
      instructions.

      Mr. Baratz’s submission of his letter is a clear attempt to circumvent the joint
      submission five-page limit, and to unfairly influence the court by presenting his
      self-serving positions out of context, and without rebuttal. I am therefore


      1
            The total number of pages in defense counsel’s filing, however, is 24, which far exceeds
            the page limit for the parties’ combined joint submission.



                           LEGAL PROS FOR YOUR INTERNET WOES S M


                             PHILADELPHIA • NEW BRUNSWICK • COLUMBUS
                                          https://privacyfirm.law
Case 2:20-cv-04411-MCA-AME Document 42 Filed 05/07/21 Page 2 of 2 PageID: 419


                                                                                                    No. 2:20-cv-04411
                                                                                                            7-May-21
                                                                                                                2 of 2




      requesting that the court impose appropriate sanctions2 to take away the unfair
      advantage Mr. Baratz is attempting to gain, and to discourage him from engaging
      in similar conduct in the future. At a minimum, I believe it is appropriate that the
      court strike Mr. Baratz’s letter from the docket. In addition to striking defense
      counsel’s letter, it would be fair and equitable to allow plaintiﬀ to submit her own
      five-page letter setting forth defendant’s sordid history of delays, failures, and
      refusal to provide relevant materials throughout this litigation.

      In closing, I would be remiss if I didn’t point out the importance of this case given
      the urgent need to hold police oﬃcers and departments accountable for abuse of
      authority and oﬃcial misconduct. That is exactly what this case is about. The
      Township of Edison has been plagued by police misconduct for decades, but its
      police chief has somehow managed to stay at the helm despite scandal after
      scandal. In this case, plaintiﬀ can prove that the chief knew about Oﬃcer Pappas’s
      violent tendencies and mental instability, but deliberately covered it up and
      allowed him to terrorize all who came in his path, notably his ex-girlfriend, Crista
      Pemberton. She is counting on Your Honor as the gatekeeper to all things
      discoverable, to see that justice is done, so the police department and its chief can
      finally be held accountable.

                                                Respectfully yours,



                                                Joseph A. Bahgat

      JAB/




      2
           In addition to Fed. R. Civ. P. 37(b)(2), and the court’s inherent authority to sanction
           counsel for willful violation of its rules and/or orders, L. Civ. R. 101(d) specifically
           permits the court to impose any appropriate sanctions for failing to “strictly observe the
           dates fixed for scheduling conferences, motions, pretrial conferences, trials or any other
           proceedings.”



                         LEGAL PROS FOR YOUR INTERNET WOES S M


                                         https://privacyfirm.law
